224 Ga. 139 (1968)
160 S.E.2d 398
BENFIELD
v.
THE STATE.
24486.
Supreme Court of Georgia.
Argued February 12, 1968.
Decided March 7, 1968.
Pritchard & Thomas, M. C. Pritchard, for appellant.
Delman L. Minchew, for appellee.
MOBLEY, Justice.
The appeal was docketed in this court on January 5, 1968. No enumeration of errors was filed until February 8, 1968. Ga. L. 1965, pp. 18, 29, § 14, as amended by Ga. L. 1965, pp. 240, 243 (Code Ann. § 6-810) requires that the enumeration of errors be filed at the time the brief is filed, which time is set by Rule 20 of this court at 10 days after the docketing of the case in this court. Under Rule 14, failure to file the enumeration of errors within the time specified in the rules for the filing of the brief may be deemed as failure to perfect the appeal. Rules of the Supreme Court, 221 Ga. 884. See Napier v. Napier, 222 Ga. 681 (151 SE2d 712). Assignments of error in a brief timely filed can not take the place of the required enumeration of errors. Windsor v. Southeastern Adjusters, Inc., 221 Ga. 329 (144 SE2d 739). No valid reason having been offered as to why the enumeration of errors was not timely filed, there was a failure to perfect the appeal within the meaning of Rule 14, and, accordingly, the appeal is
Dismissed. All the Justices concur.